Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Contracts, § 372*—When evidence sufficient to establish agreement for sale of automobile. In an action to recover on an agreement alleged to have been made for the sale of plaintiff’s automobile, where the plaintiff’s evidence as to the agreement is not only substantially uncontradicted, except in so far as it is weakened by the fact that in his letters to defendant, subsequent to the date of the alleged agreement, in which he undertook to state the circumstances of the transactions between them, plaintiff made no mention of such an agreement, but there are other facts tending to support his contention, and defendant’s evidence contains no definite denial of plaintiff’s evidence of the circumstances of the making of the agreement, a verdict for the plaintiff will not he disturbed. 2. Sales, § 17*—when consideration sufficient. Where plaintiff purchased from defendant an automobile which was manufactured the year before, paying part of the price in cash and giving his notes due in one year for the balance, and defendant gave him the same guaranty for the car as was given for its cars for the current year, either the payment of the notes before due or release by plaintiff of defendant’s guaranty would be sufficient consideration to support an agreement by defendant to sell the car for plaintiff for a minimum price and apply the proceeds to the cancellation of plaintiff’s notes and pay him the balance. 3. - Appeal and error, § 1466*—when admission of evidence in corroboration not error. Even though certain evidence tending to prove the consideration for a contract may not be competent, its admission is not error where plaintiff has testified fully to the same fact without objection. Brown, P. J. dissenting.